DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 22 November 2021 and 07 February 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  “spherodized” should be “spheroidized”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the shoulder and neck" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 10, 13-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 4,041,868 issued to Rayle et al (Rayle).
Regarding claim 10, Rayle discloses a cartridge case (See at least Figures 1-4, clearly illustrated) comprising: a cartridge body (1, Figure 1, clearly illustrated and at least Col. 1 Lines 62-65) having a tubular shape with an ejector slot (5, Figure 1, clearly illustrated, and at least Col. 1 Lines 65-68), a shoulder, and a neck (See at least Figure 1, clearly illustrated); wherein the cartridge body is comprised of a boron steel comprising < 1.0% boron (See at least Col. 2 Lines 5-15).
Regarding claim 13, Rayle further discloses wherein the cartridge case withstands a pressure of up to 120 ksi (See at least Col. 3 Lines 2-4).
Regarding claim 14, Rayle further discloses wherein the boron steel has a hardness between 35 to 45 HRC (See at least Col. 2 Lines 61-67).
Regarding claim 15, Rayle further discloses wherein the cartridge body includes a surface coating (See at least Col. 3 Lines 24-37).
Regarding claim 19, Rayle further discloses wherein the boron steel comprises 0.0008% to 0.0030% boron (See at least Col. 2 Lines 5-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayle.
Regarding claim 11, Rayle does not specifically disclose wherein the yield strength of the boron steel is more than 80,000 psi.  It is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the composition of boron steel and to have a yield strength of more than 80,000 psi.  Accordingly, it would have been obvious to one having ordinary skill in the art to have modified the composition of boron steel to increase or decrease the yield strength of the cartridge case, as desired or necessary to meet the requirements of a particular implementation.
Additionally or alternatively, boron steel is known to have yield strengths above 80,000 psi depending on the particular additives in the steel, and it would have been an obvious matter of design choice to select a particular boron steel to have a particular yield strength to avoid failure during firearm discharge.
Regarding claim 18, Rayle does not specifically disclose wherein the cartridge body is heat treated at a temperature between 1600°F and 1650°F for 25 minutes to 40 minutes.  It is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the temperature of the heating process.  Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the temperature of the heating process to increase or decrease the hardness of the cartridge case, as desired or necessary to meet the requirements of a particular implementation.
Additionally or alternatively, Rayle discloses that the cartridge is heated to the specific temperature ranges, but does not disclose the amount of time for the heating, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat treat the cartridge for 25-40 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Rayle disclose the use of boron steel, but does not specifically disclose the material components of the boron steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a boron steel having 0.18% to 0.23% carbon; < 0.25% silicon; 0.7% to 1.0 % manganese; < 0.03% phosphorous; and < 0.01% sulfur, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayle in view of U.K. Patent Publication 1,445,533 by Manufacture de Machines du Haut-Rhin SA (Haut).
Regarding claim 1, Rayle disclose a method comprising: cold forming a cartridge case into a drawn blank or a tubular component (See at least Figures 1-4, clearly illustrated and at least Col. 1 Lines 62-65 and Col. 2 Lines 39-42), wherein the cartridge case is fabricated of boron steel (See at least Col. 2 Lines 5-15); annealing the cartridge case (See at least Col. 2 Lines 56-60); performing a machine ejector slot and trim on the cartridge case (See at least Col. 1 Lines 65-68 and at least Figure 1, clearly illustrated); forming the shoulder and neck of the cartridge case (See at least Figure 1, clearly illustrated); performing a heat treatment of the cartridge case (See at least Col. 2 Lines 61-67); and tempering the cartridge case (See at least Col. 2 Lines 66-67).
Rayle does not specifically mention annealing the cartridge case using a belt furnace, flame furnace, induction furnace, or a batch furnace.
Haut, a related prior art reference, discloses annealing the cartridge case using a belt furnace, flame furnace, induction furnace, or a batch furnace (See at least Figures 1-2, Page 1 Lines 10-12, Page 1 Lines 90-96 and Page 2 Lines 20-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rayle with the noted teachings of Haut.  The suggestion/ motivation for doing so would have been to utilize an appropriate means of heating the cartridge case using a specific type of furnace to anneal the cartridge case with a reasonable expectation of success.
Regarding claim 4, Rayle further discloses wherein the annealing is configured to provide stress relief (Understood to be a result of annealing).
Regarding claim 5, Rayle discloses that the boron steel is annealed, but does not mention the specific temperature and time range for the annealing to occur.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to anneal the boron steel at a temperature from between 900 F and 1100 F for 10 minutes to 15 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6, Rayle discloses that the cartridge is heated to the specific temperature ranges, but does not disclose the amount of time for the heating, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat treat the cartridge for 25-40 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Rayle discloses that the cartridge is heated to the specific temperature ranges for tempering (See at least Col. 2 Lines 61-67), but does not disclose the amount of time for the heating, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat temper the cartridge for 2 hours, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Rayle further discloses filling an interior volume of the cartridge case with a propellant (See at least Col. 1 Lines 38-44).
Regarding claim 9, Rayle as modified by Haut does not disclose reloading the cartridge, however, the examiner takes official notice that it is old and well known within the art of firearm cartridges to reuse cartridge cases after firing, by re-filling the interior volume of the cartridge case with additional propellant.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayle in view of Korean Patent Document KR20170115726 (A) by NTC Company Ltd. (NTC).
Regarding claim 12, Rayle does not disclose wherein the boron steel is spheroidized annealed at finished size (SAFS).
NTC discloses wherein the cartridge case is spheroidized annealed at finished size (SAFS) (See at least Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rayle with the noted teachings of NTC.  The suggestion/ motivation for doing so would have been to improve the machinability of the cartridge and to reduce the overall working time on the cartridge as indicated by NTC.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayle in view of U.S. Patent 3,049,998 issued to Brown (Brown).
Regarding claim 16, Rayle does not disclose wherein the surface coating is an electroless nickel plating.
Brown, a related prior art reference, discloses wherein the surface coating is an electroless nickel plating (See at least Col. 1 Lines 9-17, Col. 4 Lines 9-30, and Col. 4 Lines 73-75).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rayle with the noted teachings of Brown.  The suggestion/ motivation for doing so would have been to provide lubrication and corrosion prevention of the cartridge case as indicated by Brown.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayle in view of U.S. Patent 10,495,430 issued to Carper et al (Carper).
Regarding claim 17, Rayle does not disclose wherein the tubular shape of the cartridge body is cold formed from sheared lengths of a coil.
Carper, a related prior art reference, discloses wherein the tubular shape of the cartridge body is cold formed from sheared lengths of a coil (See Figures 1-3, 11, and See at least Col. 2 Lines 4-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to combine the noted teachings of Rayle with the noted teachings of Carper.  The suggestion/ motivation for doing so would have been to utilize an appropriate means of manufacturing to produce the cartridge cases with a reasonable expectation of success.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayle in view of Haut as applied to claim 1 above, and further in view of U.S. Patent 3,830,157 issued to Donnard et al (Donnard).
Regarding claim 2, Rayle discloses a coating on the cartridge case (See at least Col. 3 Lines 24-37), but Rayle as modified by Haut does not specially disclose wherein the cartridge case includes a phosphorus and polymer coating.
Donnard, a related prior art reference, discloses wherein the cartridge case includes a phosphorus and polymer coating (11, See at least Figure 1, Abstract, Col.1 Lines 46-50, and Col. 2 Lines 1-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rayle as modified by Haut above with the noted teachings of Donnard.  The suggestion/ motivation for doing so would have been to improve mechanical and thermal stability of the cartridge.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayle in view of Haut as applied to claim 1 above, and further in view of NTC.
Regarding claim 3, Rayle as modified by Haut does not disclose wherein the boron steel is spheroidized annealed at finished size (SAFS).
NTC discloses wherein the cartridge case is spheroidized annealed at finished size (SAFS) (See at least Paragraph 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rayle as modified by Haut above with the noted teachings of NTC.  The suggestion/ motivation for doing so would have been to improve the machinability of the cartridge and to reduce the overall working time on the cartridge as indicated by NTC.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641